DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-14 in the reply filed on 03/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is rejoined since claim 15 depended on the independent allowable claim 1.

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 16-19 non-elected without traverse.  Accordingly, claims 16-19 have been cancelled.
The application has been amended as follows:
	In the claims:
	Cancel claims 16-19.	
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show making source and drain regions, called second source and drain regions, in contact with ends of the remaining portion of the second nanowire;  15- depositing a first dielectric encapsulation layer covering at least the second source and drain regions and forming vertical insulating portions; - making first source and drain regions in contact with ends of the remaining portion of the first nanowire and arranged at least partly on the first dielectric encapsulation layer such that they are insulated from the second source and drain 20regions by the vertical insulating portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892